Citation Nr: 1543757	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  02-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to November 13, 2008, for the award of entitlement to service connection for left lower extremity radiculopathy.

2.  Entitlement to effective date prior to November 13, 2008, for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy for the time period from November 13, 2008, to July 13, 2010. 

4.  Entitlement to an evaluation in excess of 20 percent for left lower leg and foot crush injury residuals.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

In March 2008, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is associated with the record.  

The issues of entitlement to effective date prior to November 13, 2008, for the award of entitlement to a TDIU; entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy for the time period from November 13, 2008, to July 13, 2010; and entitlement to an evaluation in excess of 20 percent for left lower leg and foot crush injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran separated from active service in April 1970; he did not raise a claim of entitlement to service connection for left lower extremity radiculopathy within one year of discharge.

2.  On November 15, 2000, the RO received a statement that can be interpreted as a claim of entitlement to service connection for left lower extremity radiculopathy; no communication or medical record prior to that date may be interpreted as a formal or informal claim of entitlement to service connection for left lower extremity radiculopathy.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of November 15, 2000, but no earlier, for the award of service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's earlier effective date claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for left lower extremity radiculopathy following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, private treatment records, records from the Social Security Administration, and VA treatment records.  The Veteran and his attorney have also submitted written statements as well as private treatment records from multiple providers and internet treatise evidence to be included in the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that service connection claim was filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Effective Date for the Award of Service Connection for Left Lower Extremity Radiculopathy

The Veteran seeks entitlement to an effective date prior to November 13, 2008, for the award of entitlement to service connection for left lower extremity radiculopathy.  

Service treatment records showed treatment for a left lower extremity crush injury, but did not reflect any treatment for or findings of left lower extremity radiculopathy.

Post-service VA hospital treatment records dated in 1990 showed complaints of pain in the left calf down to the heel as well as findings of left calf venous thrombosis and lumbar spine degenerative arthritis.  Additional VA treatment records dated in 1999 showed complaints of pain and numbness down the lateral aspect of the left lower extremity and findings of lumbar disc disease with left lower extremity radicular pain.  

Private treatment records dated in 1999 showed complaints of persistent back pain with radicular lower extremity pain as well as recommendations for electrodiagnostic studies with a notation that the Veteran appeared to have radiculopathy with no focal neurological deficit.  A September 1999 electromyographic examination revealed very subtle electrodiagnostic abnormalities for the anterior tibialis and peroneus musculature on the left but no other abnormalities noted to conclusively diagnosis a lumbosacral radiculopathy.  However, the private physician indicated that the Veteran had low back pain and radiculopathy clinically.  The Veteran underwent a lumbar decompressive laminectomy and spinal fusion in January 2000. 

The Veteran initially filed claims of entitlement to service connection for multiple disabilities that were received by the RO on November 15, 2000.  He asserted that he wanted to be compensated for all disabilities of record.  He complained of calf weakness and calf numbness, discussing the sensory aspect and muscle strength of his left calf.  He also claimed to have a lumbar spine injury secondary to altered gait caused by his service-connected conditions.

A January 2001 VA examination report referenced an April 1999 lumbosacral spine X-ray report that showed degenerative disease, spondylolisthesis, and spondylolysis. 

In a May 2001 rating decision, the RO denied entitlement to service connection for a low back disability. 

In a January 2002 VA examination report, the Veteran complained of lumbosacral spine pain since 1992 and indicated that he underwent lower back surgery with fusion in 2000. 

In a February 2003 RO hearing transcript, the Veteran's attorney highlighted that there was no opinion as to whether the Veteran's left leg sensory symptomatology, including numbness and tingling, was secondary to or part of a service-connected condition.

In a November 2005 VA examination report, the examiner noted no radiation of pain to the lower extremities during the evaluation.

A September 2006 VA EMG report showed abnormal findings, including chronic left L5 radiculopathy.  VA treatment records dated in 2007 showed continued diagnoses of lumbar radiculopathy with lumbar nerve root injection treatment.

In a January 2007 VA examination report, the examiner opined that the Veteran's lower back condition certainly may have been aggravated by his service-connected crush injury residuals over a period of years by his chronic limp and weakness in the left lower extremity. 

In a June 2008 decision, the Board granted entitlement to service connection for a chronic lower back disorder.  In a March 2010 rating decision, the RO effectuated the award of service connection for lumbar spine degenerative disc disease status post laminectomy and fusion, assigning an initial 30 percent rating, effective November 15, 2000.

In a July 2010 VA examination report, the examiner highlighted that the record showed sensory loss involving the left lower extremity as well as lumbar radiculopathy in 1999 and 2006. 

In July 2010 and January 2011 statements, the Veteran and his attorney made additional claims for entitlement to service connection for left lower extremity radiculopathy secondary to his service-connected lumbar spine degenerative disc disease. 

In a June 2011 rating decision, the RO granted service connection for left lower extremity radiculopathy associated with lumbar spine degenerative disc disease status post laminectomy and fusion, assigning an initial 40 percent rating, effective July 14, 2010, the date of a VA examination that the RO found showed the first formal diagnosis of the condition related to the Veteran's service-connected lower back condition.  In October 2011, the Veteran filed a timely notice of disagreement with the effective date assigned in the June 2011 rating decision.  In February 2013, the RO issued a statement of the case, and the Veteran perfected an appeal in March 2013.

In a February 2013 rating decision, the RO granted an earlier effective date of November 13, 2008, for service connection for left lower extremity radiculopathy with an evaluation of 10 percent established from that date. 

The Veteran separated from active service in April 1970.  It is not in dispute that he did not submit a claim of entitlement to service connection for left lower extremity radiculopathy within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for left lower extremity radiculopathy as of the day following discharge is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Board finds that the Veteran's claim of entitlement to service connection for left lower extremity radiculopathy has been pending since VA first received his statement on November 15, 2000.  As noted above, the Veteran initially filed claims of entitlement to service connection for multiple disabilities that were received by the RO on November 15, 2000.  He asserted that he wanted to be compensated for all disabilities of record.  He also clearly complained of calf weakness and calf numbness, discussing the sensory aspect and muscle strength of his left calf.  

With respect to the phrase "the date entitlement arose", the Court has stressed what that phrase does not mean.  In McGrath  v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the Veteran submitted the claim or the date the Veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection. 

Similar to the facts in McGrath, the Veteran was not formally diagnosed with left lower extremity radiculopathy until 2006 and 2010, which represents the earliest date that the Veteran proved his claim; however, that date is not synonymous with the date entitlement arose.  McGrath, 14 Vet. App. at 35.  Here, the Veteran submitted claims for lower back and left leg sensory conditions in 2000 and described left leg sensory and radicular symptoms in 1999.  Such symptoms were ultimately diagnosed as left lower extremity radiculopathy.  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   In addition, in written statements of record, the Veteran and his attorney asserted that his left leg radicular symptoms had been the same in 2000 as when he was formally diagnosed with radiculopathy in 2006 and 2010.  Thus, at the time of his November 2000 claim, the Veteran was also experiencing the same symptoms based on which his radiculopathy was later diagnosed.  The Veteran is competent to report symptomatology which may be observed.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Therefore, entitlement had arisen at the time of the Veteran's November 2000 claim, but the evidence did not substantiate his claim until, at the earliest, 2006.  Consistent with McGrath, the date entitlement arose with respect to a service connection claim cannot be solely dependent on the date of an examination or opinion.  To find otherwise would result in the assignment of effective dates, in some instances, based on when the Veteran could be scheduled for an examination and not on the facts found or the date entitlement arose.  Such results would not be in accordance with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 3.400. 

The Board finds that, as the Veteran's original claim for service connection for left lower extremity radiculopathy was received by VA on November 15, 2000, and evidence received in connection with that claim revealed a diagnosis of left lower extremity radiculopathy related to his service-connected low back disability, the date of claim, November 15, 2000, is the controlling date for the effective date assigned under the factual circumstances in this matter.  38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  

As such, an effective date of November 15, 2000, but no earlier, is granted for the award of service connection for left lower extremity radiculopathy.  Emphasis is placed on the findings that there is no evidence that the Veteran filed a formal or informal claim for left lower extremity radiculopathy prior to November 15, 2000.  The Veteran and his attorney do not argue the contrary.  Neither the Veteran nor his attorney has identified any evidence to show that a claim was filed prior to November 15, 2000.  In fact, in written statements of record, the Veteran's attorney specifically indicated that the assignment of an effective date back to November 15, 2000, would effectively satisfy the Veteran's appeal.   


ORDER

An effective date of November 15, 2000, but no earlier, for the award of entitlement to service connection for left lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board's review of the record reveals that further development is warranted for the matters of entitlement to effective date prior to November 13, 2008, for the award of entitlement to a TDIU; entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy for the time period from November 13, 2008, to July 13, 2010; and entitlement to an evaluation in excess of 20 percent for left lower leg and foot crush injury residuals on appeal.

Based on the actions taken above, the effective date of the award of entitlement to service connection for left lower extremity radiculopathy is now November 15, 2000.  The Board must now send this matter back to the RO to properly rate the Veteran's service-connected left lower extremity radiculopathy for the entire appeal period.  

In addition, the Veteran filed a claim for entitlement to a TDIU in January 2007. The RO issued a rating decision in February 2013, in which it granted entitlement to a TDIU, effective November 13, 2008.  The Veteran was notified of this decision and provided his appellate rights in March 2013.  In a March 2013 statement, the Veteran indicated that he disagreed with assigned effective date for his TDIU rating.  The Veteran's March 2013 statement serves as a timely notice of disagreement with respect to that matter.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to effective date prior to November 13, 2008, for the award of entitlement to a TDIU.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

Finally, as development of evidence concerning the Veteran's employability is potentially incomplete, the Board finds the issues concerning increased evaluations for service-connected left extremity radiculopathy as well as left lower leg and foot crush injury residuals to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to effective date prior to November 13, 2008, for the award of entitlement to a TDIU.  38 C.F.R. § 19.26 (2015).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over the earlier effective date issue, a timely substantive appeal for that matter must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects the appeal as this issue, the case must be returned to the Board for appellate review.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


